DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-6, 9 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,130,161 (Jones).
As concerns claim 1, Jones discloses a mandrel multiplying device for subsea oil production equipment and to provide additional points between subsea equipment, wherein the device comprises: a connector for coupling with a subsea equipment mandrel (at 15, the flange connectors do not have separate reference characters);; and a conduit 11b connecting the connector and the at least two mandrels, wherein a first portion of the conduit is disposed substantially horizontal between the at least two mandrels. (a portion of the conduit adjacent to the mandrel 17 appears to be substantially horizontal between the at least two mandrels).
As concerns claim 4, Jones discloses the device of [[of]] claim 1, wherein the device allows a pig to pass within the conduit between at least two of the connector and the at least two mandrels. (the tool at 40 is equivalent here).
As concerns claim 5, Jones discloses the device of claim 4, wherein the device allows a pig to pass within the conduit between a first mandrel of the at least two mandrels and the connector and also between a second mandrel of the at least two mandrels and the connector .
	As concerns claim 6, Jones discloses the device of claim 4, wherein the device allows a pig to pass within the conduit between a first mandrel of the at least two mandrels and a second mandrel (the tool 40 would pass between the two mandrels, also see the language of claims 1 and 3, wireline or other tools can be passed into the well via both conduits).
	As concerns claim 8, Jones discloses the device of claim 4, wherein the device allows a pig to pass within the conduit between a first mandrel of the at least two mandrels and a second mandrel of the at least two mandrels, and also between the connector and the second mandrel (the illustrated device would be capable of facilitating the claimed movement).
	As concerns claim 9, Jones discloses the device of claim 4, wherein the device allows a pig to pass within the conduit between a first mandrel of the at least two mandrels and a second mandrel of the at least two mandrels, and also between the first mandrel of the at least two mandrels and the connector.
	As concerns claim 14, Jones discloses the device of claim 1, wherein a second portion of the conduit extends vertically from the first portion of the conduit, and wherein the second portion is connected to the connector (as illustrated, the second portion of the conduit 11b extends vertically and is available at 15 to connect with other subsea equipment).
	As concerns claim 15, Jones discloses the device of claim 1, wherein each of the at least two mandrels are additional interconnection points of the subsea equipment (as illustrated).
	Claim Rejections - 35 USC § 103
Claim(s) 2-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of US 2017/0350210 A1 (Lugo et al.).
As concerns claim 2, Jones discloses the device of claim 1, but does not disclose the device further comprising: at least one interface for a maneuvering and installation tool. Lugo et al. discloses a capping stack with multiple connections for subsea equipment that comprises an interface for a maneuvering and installation tool (there is a running tool at 12). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the claimed interface to obtain the predictable result of facilitating installation of the device subsea.
As concerns claim 3, Lugo et al. discloses the device of claim 1, further comprising: a guide funnel positioned around each mandrel (figure 2).
As concerns claim 11, Lugo et al. discloses the device of claim 2, further comprising: a guide funnel positioned around each mandrel (figure 2).
As concerns claim 12, Jones discloses the device of claim 2, wherein the device allows a pig to pass within the conduit between at least two of the connection points (the pig 40 is equivalent here).
	As concerns claim 13, Jones discloses the device of claim 3, wherein the device allows a pig to pass within the conduit between at least two of the connection points (Id.).
	Allowable Subject Matter
	Claims 7 and 10 are objected to as depending from a rejected base claim, but would be allowable if rewritten in independent form or incorporated into the independent claim including all of the limitations of the base claim and any intervening claims, as the prior art does not disclose, teach or suggest a mandrel multiplying device as claimed in claim 1 and further including a third mandrel or the claimed pig diverter.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:30-6:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679